Citation Nr: 0841729	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability 
manifested by pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
January 17, 1979, to June 13, 1979, and from February 1, 
1997, to February 15, 1997.  He completed other ACDUTRA and 
inactive duty training (INACDUTRA) periods with Reserve 
components from December 1978 to September 1997; however, 
exact dates remain unverified.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

As support for his claim, the veteran testified at a hearing 
before RO personnel in March 2006.  A copy of the transcript 
is associated with the record and has been reviewed.  

This matter was initially before the Board in August 2005, at 
which time the Board remanded it to provide the veteran with 
a hearing before RO personnel, and in October 2007, at which 
time it denied the veteran's claims for service connection 
for hypertension; bilateral hearing loss; left knee disorder; 
a thyroid condition; vision impairment; and a ruptured 
diverticulum of the sigmoid colon; and remanded the veteran's 
claims for service connection for tinnitus and a back 
disability for further evidentiary development.  The issue of 
service connection for a back disability has returned to the 
Board and is again ready for appellate action.

Subsequently, in a January 2008 rating decision, the RO 
granted service connection for tinnitus with a 10 percent 
disability rating effective March 12, 2003.  However, the 
veteran has not yet appealed either the initial rating or 
effective date assigned for that condition.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must 
separately appeal these downstream issues).  Therefore, that 
issue is not before the Board.


On April 5, 2008, the veteran filed a Notice of Appeal (NOA) 
to the U.S. Court of Appeals for Veterans Claims (Court) from 
the Board's October 2007 decision.  However, the NOA was 
received by the Court more than 120 days after the Board 
mailed its decision; therefore, the veteran's request for 
judicial review of the October 2007 Board decision was 
denied.


FINDING OF FACT

There is no competent evidence showing the veteran's current 
low back disability, to include degenerative joint disease 
(DJD) of the lumbosacral spine, stems from his period of 
ACDUTRA in 1979.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in July 2003, August 
2003, and September 2003.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims, (2) informing the veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, the RO sent the veteran VCAA notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded in 
March 2006 and, pursuant to remand directives in an October 
2007 Board remand, in November 2007.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  However, the Board acknowledges the RO 
did not provide this VCAA notice until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  In that regard, in Pelegrini II, the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice pursuant to Dingess, supra, was provided after 
issuance of the initial AOJ decision in September 2004.  
However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in July 
2003, August 2003, and September 2003, followed by subsequent 
notice required under Dingess, supra, in March 2006 and 
November 2007, the RO readjudicated the claim in two SSOCs 
dated in June 2006 and January 2008.  Thus, the timing defect 
in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), all relevant VA 
treatment records, and private treatment records as 
identified and authorized by the veteran.  The veteran and 
his representative also have submitted statements in support 
of his claim.  Moreover, the veteran was provided with a VA 
examination dated in February 2004 and a medical nexus 
opinion dated in December 2007 in connection with his claim.  
Finally, in response to a March 2006 VCAA notice the RO sent 
to him, the veteran responded in a June 2006 statement that 
he had no more evidence to submit in connection with his 
claim.  Therefore, the Board is satisfied that all relevant 
evidence identified by the veteran has been obtained, and 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2007 remand.  Specifically, the 
RO was instructed to provide the veteran with a corrective 
VCAA notice in compliance with Dingess, supra; arrange for an 
otolaryngolist to provide a medical nexus opinion as to the 
veteran's tinnitus; and arrange for an orthopedist to provide 
a medical nexus opinion as to the veteran's DJD of the 
lumbosacral spine.  The Board finds that the RO has complied 
with these instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In this case, the only continuous service period that 
exceeded 90 days was in 1979. This service was not, however, 
active duty.  Rather, the appellant served in an ACDUTRA 
status during that period.  Thus, the special consideration 
for service connection for chronic diseases is not available.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A veteran is "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes 
active duty (AD) and any period of ACDUTRA during which the 
individual concerned was disabled or died from disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury, but not disease, incurred or 
aggravated in the line of duty.  
38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131; 38 C.F.R. 
§§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 
80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico 
v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 
(1994).

ACDUTRA is, among other things, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA means, among other 
things, duty other than full-time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

Here, the veteran dates the onset of his back disorder to his 
period of basic training in January 1979, which, as mentioned 
above, is included in the period of ACDUTRA from January 1979 
to June 1979.  Specifically, he contends that he began having 
back problems because of the physical training he was 
required to endure, including performing push-ups and pull-
ups and carrying ruck sacks that weighed 70 to 80 pounds 
while walking for ten miles.  See the transcript of the March 
2006 hearing before RO personnel.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this case, the veteran was diagnosed with DJD of the 
lumbosacral spine during a February 2004 VA examination that 
was provided in connection with the claim on appeal.  Thus, 
there is sufficient evidence of a current spine disorder. 
Consequently, the determinative issue is whether this 
condition is somehow attributable to the veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  It is in this critical respect that 
the veteran's claim fails.    

The veteran's STRs are negative of any evidence of diagnosis 
or treatment of a back disorder or any back problems.  
Significantly, entrance, periodic, and separation 
examinations also do not note any problems with the veteran's 
back.  Thus, the Board must find that the STRs, as a whole, 
provide negative evidence against this claim, as they show 
neither complaints nor evidence of any back problems.  
However, the Board acknowledges the veteran is at least 
competent to report symptoms of back pain during his military 
service.  See also 38 C.F.R. 
§ 3.159(a)(2); Layno, 6 Vet. App. at 469.

Post-service, there is no medical evidence of any back 
problems until February 2004, when the veteran received a VA 
examination in connection with his claim on appeal and at 
which time the veteran was diagnosed with DJD of the 
lumbosacral spine.  In that regard, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Board also finds that there is no evidence of non-chronic 
spine disorder in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  As already 
mentioned, there is no evidence of diagnosis or treatment 
for, DJD of the lumbosacral spine until February 2004, years 
after the veteran's separation from military service.  The 
veteran also has not received continuous treatment for his 
back pain through the years; in fact, VA treatment records 
show only two instances of treatment, in December 2004 and 
May 2005.  Thus, although the veteran is competent to report 
experiencing back pain since the time of discharge and 
worsening symptoms of pain over the years, his lay statements 
as to continuity of symptomatology are outweighed by the 
available medical evidence showing no complaints or objective 
indication of back pain or a back disorder until years after 
discharge, indications that support the finding that there is 
no evidence of a back disorder right after discharge.

As to a nexus between the veteran's current back disorder and 
his military service, the medical nexus opinion provided by a 
VA examiner in December 2007 provides strong evidence against 
the claim.  Specifically, the VA examiner opined that the 
veteran's DJD of the lumbar spine "is less likely as not 
caused by or the result of his active duty time in 1979."  
See VA examination report dated December 2007.  The VA 
examiner further stated that although the veteran had low 
back pain for two weeks in 1979, and saw a chiropractor in 
1994, there is no other detail or information regarding the 
1994 visit to the chiropractor, and it is unlikely that 
having back pain in 1979 resulted in the veteran's current 
DJD.  The VA examiner also noted that there is no evidence of 
an ongoing back problem during the veteran's active duty.  
Since there is no contrary medical examination of record, the 
Board finds that this report is entitled to great probative 
weight and provides negative evidence against the claim.  
 
The Board emphasizes that although the veteran is competent 
to state that he has experienced back pain over time, he is 
not competent to render an opinion as to the medical etiology 
of his current back disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, even with VA's heightened 
duty to assist, as in this case, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


ORDER

Service connection for a back disability manifested by pain 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


